Case 1:17-cv-23941-DPG Document 193-4 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 17-cv-23941-DPG


   BRIDGEHEAD CONTAINER
    SERVICES LTD.,

         Plaintiff,

   v.

   ANGEL DONES, JR.,

         Defendant.


                                 EXHIBIT “D”
                                     TO
                          THIRD PARTY IRENE DONES’
                        MOTION FOR CONTEMPT AGAINST
                        BANK OF AMERICA AND PLAINTIFF

   Printed copy of email sent on May 18, 2021, at 2:34 P.M. by Ana Diaz Noa,
   Esq., counsel to Bank of America to Third Party Irene Dones’ counsel.




                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
Case 1:17-cv-23941-DPG Document 193-4 Entered on FLSD Docket 05/19/2021 Page 2 of 2
